I dissent. I do not think that after a section of our Code has stood for some forty years or more as part of the Divorce Chapter of our Code, and not as a part of the Separate Maintenance Chapter; and after we have rendered repeated decisions applying that section of the Code to divorce cases, we should now suddenly conclude that it was really intended to be under the Separate Maintenance Chapter. The Legislature *Page 83 
has met repeatedly since that Code Section was enacted in 1903, and has never given any indication that this Supreme Court misinterpreted the section; and that it should have been printed as a part of the Separate Maintenance Chapter of the laws.
On the merits of the case, I have this to say: The complaint in this case is not founded upon the theory that there has been a change of circumstances which would show that the award by the Nevada Court of custody in the mother should be modified. The complaint is predicated upon the theory that the Nevada Court had no jurisdiction to render a decree of divorce, and therefore, in the language of the complaint
"* * * no court of competent jurisdiction having personal jurisdiction of plaintiff, defendant and minor child, Joel Warren Sampsell, has ever determined custody and visitation rights of the parties."
Then the complaint proceeds to extol the virtues of plaintiff, and besmirch the morals of the mother, referring to a time prior to the Nevada decree, and attacks the character of the present husband as an excessive user of intoxicating liquor.
The issue then is one of custody founded upon the theory that there has never been a divorce, as plaintiff claims the Nevada decree
"is invalid for the reason that the said defendant was not, nor did she intend to become at the time of the entry of said decree, a resident of the State of Nevada."
Plaintiff started suit for divorce in California in January, 1947, and it was scheduled for trial in April, 1948.
The lower court from which this appeal came, found against these allegations, finding nothing against the Nevada decree, and finding that the mother was a proper person to have the custody of the child. Then the court included a finding that Section 9462, Laws of Nevada, 1947, *Page 84 
authorized modification of the custody of the child during its minority and when it appeared to the best interests of the child. After this finding, the court finds that the circumstances of the mother have changed by remarriage and the birth of another child, and the child in question has become older; and that it would not impair the health of the child to spend three months with its father in California. Upon these findings the court proceeded to modify the Nevada decree.
This is obviously something more than merely an error in phrasing a decree. There are absolutely no pleadings or issues to support a decree founded upon a change of circumstances. The issues have been found against plaintiff in the lower court; and to attempt to grant plaintiff relief thereon is, to say the least a complete nullification of our recognized method of pleading issues for court determination.
Were the issue of change of circumstances in the picture, I believe there has been a failure of proof. *Page 85